DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	This Office Action is responsive to the communication(s) filed on 01/27/2020.  Claims 1-20, of which claims 1, 10 and 18 are independent, were pending in this application and are considered below.

Priority
	Acknowledgment is made of the Applicant's indication of National Stage entry from the PCT Application No. PCT/US18/44462, filed 07/31/2018, which claims the priority of provisional patent application 62/538,870, field on 07/31/2017.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 06/17/2020 have been considered and made of record by the examiner.

Claim Objections
	Claims 1-20 are objected to because of the following informalities: 
replace the phrase “said individual connected to said housing” (line 6 of claim 1) with the phrase --said individual affixed within said housing--, because its antecedent base is found on line 4 of claim 1. 
replace the phrase “information” (line 7 and 19 of claim 1; lines 10 and 22 of claim 10; lines 12 and 29 of claim 18) with the phrase --the  information--, because its antecedent base is found on line 3 of claim 1 and line 6 of claim 10.
replace the phrase “a facial recognition system a breath rate detector” (line 3 of claims 3 and 12) with the phrase --a facial recognition system, a breath rate detector--. 
The recitation “PEMF” in (line 3 of claims 4 and 13) seems to be improper, because this acronym has not been introduced previously. It is suggested the first instance of any abbreviation in claim appear in the parenthesis preceded by its definition, e.g., “pulsed electromagnetic field therapy (PEMF)”
replace the phrase “hart rate” (line 4 of claim 12) with the phrase --heart rate monitor--. 
Claims 2, 5-9, 11, 14-17 and 19-20 are objected due to their dependency to the objected claims 1, 10 and 18, correspondingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 2 and 10-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claims 2 and 11, claims recite the phrase “wherein the device further comprises a radio frequency shielded housing” (line 1 of claims 2 and 11). However, claim 1, which claim 2 is dependent upon, already recite the limitation “a housing”,  which makes it vague and indefinite, because it is not clear whether the limitation “a radio frequency shielded housing” is the same as or different from  limitation “a housing”. It is recommended to replace the phrase with --wherein the housing is a radio frequency shielded housing--.

Regarding claim 10 and 18, claim recites “having said individual desiring adjustment of their emotional state or mood interface with a device for adjusting an individual's emotional state or mood” (lines 3-4 of claims 10 and 18), which is vague and indefinite.  It is not clear what is meant by the step of “having”. Furthermore, it is not clear whether the limitations “individual desiring adjustment” and “an individual emotional state” are referring to the same or different individuals. It is recommended to replace the limitation with phrase --providing said individual with a device for adjusting said individual's emotional state or mood--.

Regarding claims 12-19, claims are rejected due to their dependency to the rejected claims 10 and 18, correspondingly.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 1, 3, 5, 7, 9, 10, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2011/0245633 A1 to Goldberg et al. (“Goldberg” hereinafter) (see IDS field 06/17/2020).

Regarding claim 1, Goldberg discloses a device for adjusting an individual's emotional state or mood (biosensor device diagnoses, detects, monitors, and treats psychological disorders; a proprietary wellness loop which detects, informs, and improves a given individual's psychological state; Abstract, ¶[0037], ¶[0095]) comprising: 
a housing (biosensor device includes a housing; ¶[0050], ¶[0057]); 
a plurality of detectors or sensors for obtaining information on the physical characteristics of said individual affixed within said housing (sensors measuring physiological parameters; sensors are mounted within a housing; ¶[0050), ¶[0057]); 
a plurality of sensory stimulus generators for providing sensory stimulus to said individual connected to said housing (a visual stimulus (e.g., an image of a calming scene, a picture of a loved one, an amusing video), via sensors mounted within a housing; ¶[0010], ¶[0057]); 
a controller that receives information from said plurality of detectors or sensors (processor 3/microprocessor 3 reads/analyzes the physiological data detected by the sensors; Fig. 1, ¶[0050]) and analyzes said information to determine a physical treatment (checks a detected physiological state against the personalized profile to determine when to present an appropriate real-time therapeutic stimulus; para [00061], wherein said plurality of sensory stimulus generators are connected to said controller (a visual stimulus via sensors; Fig. 1 shows sensors coupled to microprocessor; Fig. 1, ¶[0010] , ¶[0057]) and wherein said physical treatment is provided by one or more of said plurality of sensory stimulus generators (electronic device 9 contains a digital media library containing audio, visual, text, and video stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶[0051]), wherein said controller is affixed within said housing (processor 3 is encased within a central housing 8; ¶[0050]); 
a memory connected to said controller for storing said information received by said plurality of detectors or sensors (memory/data storage capacity 2, a processor or microprocessor 3 for reading/analyzing the physiological data detected by the sensors; Fig. 1, ¶[0050]), said analyzes performed by said controller (processor 3/microprocessor 3 for reading/analyzing the physiological data detected; Fig. 1, ¶[0050]) and said physical treatment as applied by said sensory stimulus generators as directed by said controller (electronic device 9 contains a digital media library containing audio, visual, text, and video stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶(0051]), wherein said memory is affixed within said housing (memory 2 is encased within a central housing 8; Fig. 1, ¶[0050]); 
a user interface connected to said controller to allow said individual to communicate with said controller (interactive dashboards and/or Annotate Panel 14 for self-reporting current mood/mental state for gathering user feedback by electronic device 9 via microprocessor 3; Figs. 1, 3, 7, ¶[0090]), wherein said user interface is connected to said housing (Fig. 3 shows interactive dashboards 14 and/or Annotate Panel 14 for user feedback in electronic device 9; Fig. 3, ¶[0090]); 
a medical practitioner interface connected to said controller for accessing information stored in said memory or for providing instructions to said controller or to interface directly with said individual (clinicians can access the data stored on the centralized computing infrastructure, for example, via a website, to generate summary reports, or add additional data; Figs. 1, 7, ¶[0095]); and 
a power supply connected to said controller (Fig. 1 shows power source 5 coupled to microprocessor 3; Fig. 1, ¶[0050]).

Regarding claim 10, Goldberg discloses a method of adjusting an individual's emotional state or mood (biosensor device diagnoses, detects, monitors, and treats psychological disorders; a proprietary wellness loop which detects, informs, and improves a given individual's psychological state; Abstract, ¶[0037], ¶[0095]) comprising the steps of:
having individual desiring adjustment of their emotional state or mood interface with a device for adjusting an individual's emotional state or mood (algorithm uses the information in the local personalized profile to adjust presented stimuli to a wearer's specific therapeutic needs in real-time; digital media library can also modified as necessary through wearer or clinician actions either on the device itself or remotely through associated devices; para [0080], [0088]) {use of the device inherently suggests the desire}, wherein said device comprises: 
a housing (biosensor device includes a housing; ¶[0050], ¶[0057]); 
a plurality of detectors or sensors for obtaining information on the physical characteristics of said individual affixed within said housing (sensors measuring physiological parameters; sensors are mounted within a housing; ¶[0050), ¶[0057]); 
a plurality of sensory stimulus generators for providing sensory stimulus to said individual connected to said housing (a visual stimulus (e.g., an image of a calming scene, a picture of a loved one, an amusing video), via sensors mounted within a housing; ¶[0010], ¶[0057]); 
a controller that receives information from said plurality of detectors or sensors (processor 3/microprocessor 3 reads/analyzes the physiological data detected by the sensors; Fig. 1, ¶[0050]) and analyzes said information to determine a physical treatment (checks a detected physiological state against the personalized profile to determine when to present an appropriate real-time therapeutic stimulus; para [00061], wherein said plurality of sensory stimulus generators are connected to said controller (a visual stimulus via sensors; Fig. 1 shows sensors coupled to microprocessor; Fig. 1, ¶[0010] , ¶[0057]) and wherein said physical treatment is provided by one or more of said plurality of sensory stimulus generators (electronic device 9 contains a digital media library containing audio, visual, text, and video stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶[0051]), wherein said controller is affixed within said housing (processor 3 is encased within a central housing 8; ¶[0050]); 
a memory connected to said controller for storing said information received by said plurality of detectors or sensors (memory/data storage capacity 2, a processor or microprocessor 3 for reading/analyzing the physiological data detected by the sensors; Fig. 1, ¶[0050]), said analyzes performed by said controller (processor 3/microprocessor 3 for reading/analyzing the physiological data detected; Fig. 1, ¶[0050]) and said physical treatment as applied by said sensory stimulus generators as directed by said controller (electronic device 9 contains a digital media library containing audio, visual, text, and video stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶(0051]), wherein said memory is affixed within said housing (memory 2 is encased within a central housing 8; Fig. 1, ¶[0050]); 
a user interface connected to said controller to allow said individual to communicate with said controller (interactive dashboards and/or Annotate Panel 14 for self-reporting current mood/mental state for gathering user feedback by electronic device 9 via microprocessor 3; Figs. 1, 3, 7, ¶[0090]), wherein said user interface is connected to said housing (Fig. 3 shows interactive dashboards 14 and/or Annotate Panel 14 for user feedback in electronic device 9; Fig. 3, ¶[0090]); and
a power supply connected to said controller (Fig. 1 shows power source 5 coupled to microprocessor 3; Fig. 1, ¶[0050]);
obtaining information on the physical characteristics of said individual from said plurality of detectors or sensors (Fig. 1 shows power source 5 coupled to microprocessor 3; microprocessor 3 for reading/analyzing the physiological data detected by the one or more sensors of a user; Fig. 1, [0050]);
analyzing said information to determine a physical treatment for said individual (checks a detected physiological state against the personalized profile to determine when to present an appropriate real-time therapeutic stimulus; ¶[0006]); 
instituting said trec1lrmml by providing sensory stimulus through said sensory stimulus generators (electronic device 9 contains a digital media library containing audio, visual, text, and video stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶[0051]), thereby adjusting the emotional state or mood of said individual (algorithm uses the information in the local personalized profile to adjust presented stimuli to a wearer's specific therapeutic needs in real-time; stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶[0051], ¶[0080]); and 
storing said information of said physical characteristics (memory for storing the accumulated physiological data over time; Fig. 1, ¶[0008], ¶[00501), analyses and physical treatment of said individual (analyzes treatment effects; aggregate data is provided to clinicians and/or patients; Abstract, ¶[0051]).

Regarding claims 3 and 12, Goldberg discloses as stated above. Goldberg also discloses wherein said plurality of detectors or sensors are at least three of said detectors or sensors, wherein said detectors or sensors are a combination of a brain wave monitor, an iris scanner, a respiratory monitor, a temperature sensor, a heart rate or pulse rate monitor, a facial recognition system or a voice recognition system (the wearable biosensor devices may contain sensors for gathering physiological data regarding heart rate, pulse rate, respiration rate, skin temperature, core body temperature and/or electroencephalography (EEG); ¶[0056]).

Regarding claims 5 and 14, Goldberg discloses as stated above. Goldberg also discloses wherein said user interface is a written communication system or a verbal communication system (annotate Panel 14 is a graphical user interface (GUI) comprising multiple screens; it allows users to self-report their current mood or mental state; Fig. 7, ¶[0090], ¶[0091], ¶[0093])

Regarding claim 7, Goldberg discloses as stated above. Goldberg also discloses wherein said power supply is a
rechargeable battery replaceably affixed within said housing (a power source to power the one or more sensors; rechargeable batteries are used to power the sensors; battery; attached to or detached from the removable circuitry; ¶[0067], ¶[00961).
Regarding claim 9, Goldberg discloses as stated above. Goldberg also discloses wherein said medical practitioner interface is connected to said controller via a wireless connection (data can be wirelessly transmitted from the wearable biosensor device to an electronic device (controller) via any number of wireless protocols; clinicians can access the data stored on the centralized computing infrastructure, via a website, to generate summary reports, or add additional data; Figure 7 discloses an interactive dashboard for clinicians; Fig. 7, ¶[0097]). 

Regarding claim 16, Goldberg discloses as stated above. Goldberg also discloses wherein said power supply is a rechargeable battery replaceably affixed within said housing (a power source to power the one or more sensors; rechargeable batteries are used to power the sensors; battery; attached to or detached from the removable circuitry; ¶[0067], ¶[00961]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 2 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldberg in view of U.S. Patent Application Publication No. US 2014/0228659 A1 to Besko (see IDS field 06/17/2020).

Regarding claims 2 and 11, Goldberg discloses as stated above. Goldberg fails to disclose wherein the device further comprises a radio frequency shielded housing and wherein the power supply is earth grounded. 
Besko discloses wherein the device further comprises a radio frequency shielded housing (over molded housing; the device's detector may be shielded by a fully metallic Faraday shield; ¶[01391) and wherein the power supply is earth grounded (provide power to and carry signals from the emitter 26 and/or the detector 28; wires 52 attached to the emitter 26; wires 58 that attach to the detector 28, and a drain wire 60 that terminates the sensor cable 16 and also provides a ground for the ECATT layer; para [0063], [0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the radio frequency shielded housing and the earth grounded power supply taught by Besko into the system of Goldberg for the purpose of providing a detector covered by a metallic Faraday shield in order to prevent EMI from interfering with measurement signals produced at the detector.


	Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldberg in view of International Publication No. WO 2017/087567 A1 to Baeuerle (see IDS field 06/17/2020).

Regarding claims 4 and 13, Goldberg discloses as stated above. Goldberg fails to disclose wherein said plurality of sensory stimulus generators are at least two of said sensory stimulus generators, wherein said sensory stimulus generators are a combination of a PEMF coils, a virtual reality image screen, an aroma generator, a temperature control, a tens generator or a tactile feedback system.

Baeuerle discloses wherein said plurality of sensory stimulus generators are at least two of said sensory stimulus generators ("sensory environment" means a computer generated environment or a computer enhanced environment (e.g. augmented reality) including sensory signals; creating a set of sensory stimuli; ¶¶[35]-[36], ¶[135]), wherein said sensory stimulus generators are a combination of a PEMF coils, a virtual reality image screen, an aroma generator, a temperature control, a tens generator or a tactile feedback system (sensory signals include audio, visual, tactile, or olfactory signals; the sensory signals are created in or in combination with virtual reality, augmented reality, or holography; a head mounted virtual reality display; ¶¶[35]-[36], ¶[45], claim 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the teaching of Baeuerle into the system of Goldberg for the purpose of generating a dynamic representations of symptoms and symptom alleviation.
Regarding claims 6 and 15, Goldberg discloses as stated above. Goldberg fails to disclose an iris detection system, wherein said iris detection system is utilized to provide the written and/or verbal communication systems. 

Baeuerle discloses an iris detection system, wherein said iris detection system is utilized to provide the written and/or verbal communication systems (biofeedback via eye movements; input device serves as an interaction tool for the user interacting with a sensory environment, symptom representation, or symptom alleviation representation enabled by the system; inputs acquired by the input device include sounds, voices, speech, motion, and biometric signals; ¶¶[44]-[45], ¶[66]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the teaching of Baeuerle into the system of Goldberg for the purpose of providing user skills for coping with the symptom or affirmations on the user’s power to control or alleviate the symptom

	Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldberg in view of U.S. Patent Application Publication No. US 2015/0059761 A1 to Allen et al. (“Allen” hereinafter) (see IDS field 06/17/2020)

Regarding claims 8 and 17, Goldberg discloses as stated above. Goldberg fails to disclose wherein said housing is a helmet, a desk
top mounted device, a free standing device, a partial body chamber, a full body chamber. 

Allen discloses wherein said housing is a helmet (a space helmet; ¶[0113]), a desk top mounted device (Liberator 45 model for storing liquid oxygen; these cylinders have been designed for routine home use; each cylinder can be mounted on a roller base; ¶[0119]), a free standing device (free-standing clinical units using whole-body hyperbaric chambers; ¶[0068]), a partial body chamber (a partial rebreathing mask delivering oxygen; ¶[0042]), a full body chamber (whole-body pressure chamber; ¶[0044]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the teaching of Allen into the system of Goldberg for the purpose of providing and adjusting the administration of the hyperoxic gas to the patient based upon monitored parameters related to a condition of the patient.

	Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldberg in view of Besko and further in view of U.S. Patent Application Publication No. 2007/0283958 A1 to Naghavi.

Regarding claim 18, Goldberg discloses a method of adjusting an individual's emotional state or mood (biosensor device diagnoses, detects, monitors, and treats psychological disorders; a proprietary wellness loop which detects, informs, and improves a given individual's psychological state; Abstract, ¶[0037], ¶[0095]) comprising the steps of: 
having individual desiring adjustment of their emotional state or mood interface with a device for adjusting an individual's emotional state or mood (algorithm uses the information in the local personalized profile to adjust presented stimuli to a wearer's specific therapeutic needs in real-time; digital media library can also modified as necessary through wearer or clinician actions either on the device itself or remotely through associated devices; para [0080], [0088]) {use of the device inherently suggests the desire} wherein said device comprises: 
a housing (biosensor device includes a housing; ¶[0050], ¶[0057]); 
a plurality of detectors or sensors for obtaining information on the physical characteristics of said individual affixed within said housing (sensors measuring physiological parameters; sensors are mounted within a housing; ¶[0050), ¶[0057]); 
a plurality of sensory stimulus generators for providing sensory stimulus to said individual connected to said housing (a visual stimulus (e.g., an image of a calming scene, a picture of a loved one, an amusing video), via sensors mounted within a housing; ¶[0010], ¶[0057]); 
a controller that receives information from said plurality of detectors or sensors (processor 3/microprocessor 3 reads/analyzes the physiological data detected by the sensors; Fig. 1, ¶[0050]) and analyzes said information to determine a physical treatment (checks a detected physiological state against the personalized profile to determine when to present an appropriate real-time therapeutic stimulus; para [00061], wherein said plurality of sensory stimulus generators are connected to said controller (a visual stimulus via sensors; Fig. 1 shows sensors coupled to microprocessor; Fig. 1, ¶[0010] , ¶[0057]) and wherein said physical treatment is provided by one or more of said plurality of sensory stimulus generators (electronic device 9 contains a digital media library containing audio, visual, text, and video stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶[0051]), wherein said controller is affixed within said housing (processor 3 is encased within a central housing 8; ¶[0050]); 
a memory connected to said controller for storing said information received by said plurality of detectors or sensors (memory/data storage capacity 2, a processor or microprocessor 3 for reading/analyzing the physiological data detected by the sensors; Fig. 1, ¶[0050]), said analyzes performed by said controller (processor 3/microprocessor 3 for reading/analyzing the physiological data detected; Fig. 1, ¶[0050]) and said physical treatment as applied by said sensory stimulus generators as directed by said controller (electronic device 9 contains a digital media library containing audio, visual, text, and video stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶(0051]), wherein said memory is affixed within said housing (memory 2 is encased within a central housing 8; Fig. 1, ¶[0050]); 
a user interface connected to said controller to allow said individual to communicate with said controller (interactive dashboards and/or Annotate Panel 14 for self-reporting current mood/mental state for gathering user feedback by electronic device 9 via microprocessor 3; Figs. 1, 3, 7, ¶[0090]), wherein said user interface is connected to said housing (Fig. 3 shows interactive dashboards 14 and/or Annotate Panel 14 for user feedback in electronic device 9; Fig. 3, ¶[0090]); and
a power supply connected to said controller (Fig. 1 shows power source 5 coupled to microprocessor 3; Fig. 1, ¶[0050]);
obtaining information on the physical characteristics of said individual from said plurality of detectors or sensors (Fig. 1 shows power source 5 coupled to microprocessor 3; microprocessor 3 for reading/analyzing the physiological data detected by the one or more sensors of a user; Fig. 1, [0050]);
analyzing said information to determine a physical treatment for said individual (checks a detected physiological state against the personalized profile to determine when to present an appropriate real-time therapeutic stimulus; ¶[0006]); 
instituting said trec1lrmml by providing sensory stimulus through said sensory stimulus generators (electronic device 9 contains a digital media library containing audio, visual, text, and video stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶[0051]), thereby adjusting the emotional state or mood of said individual (algorithm uses the information in the local personalized profile to adjust presented stimuli to a wearer's specific therapeutic needs in real-time; stimuli that serves as therapeutic stimuli for the treatment of psychological disorders and/or psychological states; ¶[0051], ¶[0080]); and 
storing said information of said physical characteristics (memory for storing the accumulated physiological data over time; Fig. 1, ¶[0008], ¶[00501), analyses and physical treatment of said individual (analyzes treatment effects; aggregate data is provided to clinicians and/or patients; Abstract, ¶[0051]). Goldberg fails to disclose that said housing is radio frequency shielded and atmospherically controlled , and  said power supply is an earth grounded power supply connected to said controller.

Besko discloses said housing is radio frequency shielded (over molded housing; the device's detector may be shielded by a fully metallic Faraday shield; ¶[01391) and wherein the power supply is earth grounded (provide power to and carry signals from the emitter 26 and/or the detector 28; wires 52 attached to the emitter 26; wires 58 that attach to the detector 28, and a drain wire 60 that terminates the sensor cable 16 and also provides a ground for the ECATT layer; para [0063], [0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the radio frequency shielded housing and the earth grounded power supply taught by Besko into the system of Goldberg for the purpose of providing a detector covered by a metallic Faraday shield in order to prevent EMI from interfering with measurement signals produced at the detector. Furthermore, Goldberg in view of Besko fail to disclose an atmospherically controlled housing. 

Naghavi discloses an atmospherically controlled housing (the CPAP or BiPAP blower device receives breathing gas from any suitable gas source; the gas source can be a pressurized bottle of oxygen or air, the ambient atmosphere air or pressure; adjustable relief valve connected between the gas flow generator and the patient interface; ¶¶[0011]-[0013]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an atmospherically controlled housing as taught by Naghavi into the system of Goldberg in view of Besko for the purpose of delivering breathing gas such as air, oxygen or a mixture thereof at relatively higher and lower pressures (i.e., generally equal to or above ambient atmospheric pressure) to a patient either as preset or in proportion to the patient's respiratory flow for treatment.

Regarding claim 19, Goldberg in view of Besko and further in view of Naghavi discloses as stated above. Naghavi further discloses wherein said device further comprises a carbon dioxide detector (a carbon dioxide sensor can be added to the C/BiPAP device; ¶[0055]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the carbon dioxide detector as taught by Naghavi into the system of Goldberg in view of  Besko for the purpose of determining rising carbon dioxide levels, by a lack of respiration results in inadequate blood oxygenation.

Regarding claim 20, Goldberg in view of Besko and further in view of Naghavi discloses as stated above. Naghavi further discloses wherein said device further comprises an oxygen concentrator (the C/BiPAP device includes an oxygen concentrator; ¶[0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the oxygen concentrator as taught by Naghavi into the system of Goldberg in view of Besko for the purpose of providing a gas flow generator which receives breathing gas from a gas source.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631